DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			     Allowable Subject Matter
2.      Claims 1-12 contains allowable subject matter and is allowable upon overcoming the 112(b) rejections as detailed below. In particular, the prior art does not teach of reasonably suggest the first and second operating mode of PSU’s wherein a functional test of the audio device to which the first operating mode is allocated is based on the test tone received by the audio devices to which the second operating mode is allocated, when taking the claim as a whole.

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.        The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
“A rejection under § 112, ¶ 2 may be appropriate in the following situations when examining means-plus-function claim limitations under § 112, ¶ 6:
(1) when it is unclear whether a claim limitation invokes § 112, ¶ 6;
(2) when § 112, ¶ 6 is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or
(3) when § 112, ¶ 6 is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function.”
See Supplemental Examination Guidelines for Determining Compliance with 35 USC §112 and for Treatment of related Issues in Patent Applications, 76 FR 7162, 7168 (Feb. 9, 2011).

Claims 1-12 contains at least one limitation that invokes §112 ¶6, while failing to provide sufficient disclosure of structure, material, or acts for performing the claimed function. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, (Fed. Cir. 1991); see also In re Donaldson Co., 16 F.3d 1189, 1195 (Fed. Cir. 1994) (en banc). Thus, claims 1-12 are rejected under §112 ¶2.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step, or non-structure terms) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Rationale for invoking §112 6¶
Examiners will apply § 112, ¶ 6 to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.
This modifies the 3-prong analysis in MPEP § 2181, which will be revised in due course.  See Supplemental Examination, 76 FR at 7167.
	Regarding to Claims 1-10, the claims recites, inter alia, a test module for functionally testing an audio device and configured to perform another function of allocating, causing emission, and initiating a functional test without modification by a sufficient structure. Claims 11-12 is similar in that the functions of allocating, emission, and initiating is by a means of a test module without modification by a sufficient structure. The Examiner could not find any corresponding structure present in the specification for the test module. The 112(b) rejection may be overcome by stating that the test module itself comprises circuitry, by pointing out the corresponding .
“When the claim limitation does not use the phrase ‘‘means for’’ or ‘‘step for,’’ examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term ‘‘means for’’).  Examiners will apply § 112, ¶6 to a claim limitation that uses a nonstructural term associated with functional language, unless the nonstructural term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., ‘‘filters’’), or (2) modified by sufficient structure or material for achieving the claimed function. The following is a list of non-structural terms that may invoke § 112, ¶6:  ‘‘mechanism for,’’ ‘‘module for,’’ ‘‘device for,’’ ‘‘unit for,’’ ‘‘component for,’’ ‘‘element for,’’ ‘‘member for,’’ ‘‘apparatus for,’’ ‘‘machine for,’’ or ‘‘system for.’’ This list is not exhaustive, and other non-structural terms may invoke § 112, ¶6.”  See id.
In Claims 1-12, the test module is directed towards a module “for” performing various functions.  The functional language following these terms to not provide any structure modification to the described “module”.  As a result, the test “module” limitations invoke §112 ¶6.
Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov